Exhibit 10.35



Elizabeth Arden, Inc.
2400 SW 145 Avenue
Miramar, Florida 33027

Re: November 2, 2010 Award of Service Based Restricted Stock ("SBRS")


Dear Participant Name:


Elizabeth Arden, Inc. (the "Company") is pleased to make the following award to
you as described below:

1.     Pursuant to the provisions of the Elizabeth Arden, Inc. 2010 Stock Award
and Incentive Plan, as the same may be amended, modified and supplemented (the
"Plan"), the Committee (as defined in the Plan) hereby grants to you as of the
award date ("Award Date") set forth in the Certificate (as defined below)
related to this award, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, an award of shares
of the Company's common stock, par value $.01 per share (the "Restricted Stock")
set forth in the Certificate related to this award. The term "Certificate" means
the Certificate of Restricted Stock Award accompanying this Agreement (as
defined below) on the website of the Company's Plan administrator, pursuant to
which you have been informed of this award and have been given the opportunity
to accept or reject this award. The Certificate is incorporated herein by
reference, including your electronic acceptance or rejection of this award at
the website of the Company's Plan administrator.

2.     It is understood and agreed that the award evidenced by this agreement
(the "Agreement") is subject to the following terms and conditions:

(a)     You shall be entitled to exercise and enjoy all rights and entitlements
of ownership of the Restricted Stock, including the right to vote such
Restricted Stock on all matters which come before the shareholders of the
Company and the right to receive dividends and other distributions thereon,
except that, until the Restricted Stock vests (as provided in Section 2(b)) the
following restrictions (the "Restrictions") shall apply: (i) you may not sell,
transfer, assign, give, place in trust, or otherwise dispose of or pledge, grant
a security interest in, or otherwise encumber the Restricted Stock and any such
attempted disposition or encumbrance shall be void and unenforceable against the
Company; (ii) dividends and other distributions on the Restricted Stock will be
subject to the provisions set forth in Sections 2(e) and 5 hereof; and (iii)
your shares of Restricted Stock will be subject to forfeiture pursuant to the
provisions of Section 2(c) hereof.

(b)     Subject to the other provisions of this Section 2, the Restricted Stock
will vest in accordance with the vesting schedule and terms set forth in
Schedule A attached hereto. If the Restricted Stock does not vest according to
the terms and conditions set forth in Schedule A, the Restricted Stock will be
forfeited and returned to the Company, and all your rights, or the rights of
your heirs in and to such Restricted Stock and stock dividends thereon will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion.

(c)     Subject to Section 2(d) hereof, upon termination of your employment with
the Company and its subsidiaries for any reason whatsoever, with or without
cause, voluntarily or involuntarily (other than by reason of the your death or
permanent and total disability (as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the "Code")) all shares of Restricted Stock
which have not vested as provided for in Section 2(b) will be forfeited and
returned to the Company, and all your rights, or the rights of your heirs in and
to such shares and dividends thereon will terminate, unless the Committee
determines otherwise in its sole and absolute discretion. Upon your death or
permanent and total disability (as defined in Section 22(e)(3) of the

- 1 -





--------------------------------------------------------------------------------





Code), the Restricted Stock will vest with respect to a number of shares of
Restricted Stock equal to (i) the product of (x) a fraction the numerator of
which is the number of completed months elapsed after the Award Date to the date
of death or total disability, as the case may be, and the denominator of which
is thirty six (36) and (y) the number of shares of Restricted Stock set forth in
the Certificate less (ii) the number of shares of Restricted Stock that have
already vested pursuant to Section 2(b) of this Agreement. As to any shares of
Restricted Stock then remaining, all such shares of Restricted Stock shall be
forfeited to the Company.

(d)     Notwithstanding the foregoing provisions of this Section 2, if there is
a Change in Control (as defined in the Plan) of the Company, all shares of
Restricted Stock shall vest in accordance with the provisions of the Plan.

(e)     Cash dividends, if any, that are declared on each share of Restricted
Stock prior to the date they vest in accordance with Section 2(b) hereof, will
be paid in your name and will be delivered to you by the Company, as soon as
practicable following the payment thereof. Stock dividends or other
distributions, if any, that are declared on each share of Restricted Stock prior
to the date they vest in accordance with Section 2(b) hereof, will be issued in
your name but will be subject to the same restrictions as the Restricted Stock
and will be held in custody by the Company until the date they vest as provided
in Section 2(b) hereof.

(f)     Subject to the provisions of Sections 3, 4 and 5 hereof, upon the date
the Restricted Stock vests in accordance with the terms of this Section 2, you
shall become entitled to receive a stock certificate evidencing such shares or
have shares delivered electronically to your broker, and the Restrictions
applicable to those shares of Restricted Stock shall become null and void and
cease to exist with respect to such shares.

3.     The issuance or delivery of any shares of Restricted Stock which have
vested may be postponed by the Committee for such period as may be required to
comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any national securities exchange or
the NASDAQ National Market System, and any applicable requirements under any
other law, rule or regulation applicable to the issuance or delivery of such
shares of Restricted Stock, and the Company shall not be obligated to deliver
any such shares of Restricted Stock to you if either (i) delivery thereof would
constitute a violation of any provision of any law or of any regulation of any
governmental authority, any national securities exchange or the NASDAQ National
Market System, or (ii) you shall not yet have complied fully with the provisions
of Section 5 hereof.

4.     You hereby represent that the Restricted Stock awarded pursuant to this
Agreement is being acquired for investment and not for sale or with a view to
distribution thereof. You acknowledge and agree that any sale or distribution of
shares of Restricted Stock which have vested may be made only pursuant to either
(a) a registration statement on an appropriate form under the Securities Act of
1933, as amended (the "Securities Act"), which registration statement has become
effective and is current with regard to the shares being sold, or (b) a specific
exemption from the registration requirements of the Securities Act that is
confirmed in a favorable written opinion of counsel, in form and substance
satisfactory to counsel for the Company, prior to any such sale or distribution.
You hereby consent to such action as the Committee or the Company deems
necessary or appropriate from time to time to prevent a violation of, or to
perfect an exemption from, the registration requirements of the Securities Act
or to implement the provisions of this Agreement, including but not limited to
placing restrictive legends on certificates evidencing shares of Restricted
Stock (whether or not the Restrictions applicable thereto have lapsed) and
delivering stop transfer instructions to the Company's stock transfer agent.

- 2 -





--------------------------------------------------------------------------------





5.     No later than the date as of which an amount first becomes includible in
your gross income for federal income tax purposes with respect to any shares of
Restricted Stock, you shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld by the Company with respect to such amount. The obligations of the
Company under this Agreement shall be conditioned on compliance by you with this
paragraph, and the Company shall, unless provision for payment of tax
withholding is otherwise made or directed by you and to the extent permitted by
law, have the right to deduct any such taxes from any other sums due or to
become due from the Company, including from the proceeds from the sale of the
shares of Common Stock required to satisfy the withholding requirement.
Notwithstanding anything to the contrary contained herein, you shall be
responsible for the payment of all taxes required to be paid in connection with
the issuance or vesting of the Restricted Stock.

6.     This Agreement does not confer upon you any right to continued employment
by the Company or any of its subsidiaries or affiliated companies, nor shall it
interfere in any way with our right to terminate your employment at any time for
any reason or no reason.

7.     The Plan and this Agreement will be construed by and administered under
the supervision of the Committee, and all determinations of the Committee will
be final and binding on you.

8.     Nothing in the Plan or this Agreement will restrict or limit in any way
the right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.

9.     You hereby irrevocably appoint the Company and each of its officers,
employees and agents as your true and lawful attorneys with power (i) to sign in
your name and on your behalf stock certificates and stock powers covering some
or all of the Restricted Stock and such other documents and instruments as the
Committee deems necessary or desirable to carry out the terms of this Agreement
and (ii) to take such other action as the Committee deems necessary or desirable
to effectuate the terms of this Agreement. This power, being coupled with an
interest, is irrevocable. You agree to execute such other stock powers and
documents as may be reasonably requested from time to time by the Committee to
effectuate the terms of this Agreement.

10.     You hereby agree to be bound by all of the terms and provisions of the
Plan, a copy of which is available upon your request.

11.     Acceptance or rejection of this award in accordance with the procedures
established from time to time by the Company's Plan administrator shall be
deemed as your acceptance or rejection of the terms and conditions of this
Agreement, as the case may be. Also, this Agreement may be executed in
counterparts, in writing, each of which taken together shall constitute one and
the same instrument.

12.     This Agreement, which constitutes the entire agreement of the parties
with respect to the Restricted Stock, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida without regard to
principles of conflicts of law. In the event of any conflict between this
Agreement, the Plan or the Certificate, this Agreement shall control. In the
event of any ambiguity in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Committee has the power, among others,
to (i) interpret the Plan, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.



- 3 -





--------------------------------------------------------------------------------





13.     This Section shall only apply if you reside outside of the United States
and its territories and only to the extent required by applicable law. You
hereby acknowledge that the Company holds and processes information relating to
your employment, including the nature and amount of your compensation,
information relating to grants made by the Company to you under this Plan or
other share incentive plans, your bank details, social security or national
identity number, and other personal details ("Personal Data"). You further
acknowledge that the Company is part of a group of companies operating
internationally, and that, in connection with the Plan or other share incentive
plans, it may be necessary for the Company to make Personal Data available to
its subsidiaries and affiliates, to third-party advisers and administrators of
any share incentive plans or arrangements, to service providers and other third
parties in the ordinary course of business, and to regulatory authorities and
tribunals (the "Third Parties"); and that these Third Parties may be located in
countries other than your country of residence (the "Third Countries"),
including the United States and other countries outside the European Economic
Area. You acknowledge that the laws of these Third Countries may not provide for
a level of data protection equivalent to that provided for in your country of
residence. Any Personal Data made available by the Company as described above in
relation to the Plan or any other share incentive plan will be for the purpose
of administration and management of the Plan or any other share incentive plan
by the Company, on behalf of the Company, or as otherwise permitted or required
by law. You hereby authorize the Company to hold and process the Personal Data
for these purposes, and to transfer to the Third Parties and Third Countries any
Personal Data to the extent necessary or appropriate to facilitate the
administration of the Plan or any other share incentive plan. You authorize the
Company to store and transmit Personal Data in electronic form. You confirm
that, to the extent such rights exist under applicable law, the Company has
notified you of your rights of entitlement to reasonable access to the Personal
Data and of your rights to rectify any inaccuracies in that data. Any inquiries
may be directed to: Elizabeth Arden, Inc., 2400 SW 145 Avenue, 2nd Floor,
Miramar, Florida 33027, USA, Attention: General Counsel. You agree that the
Section shall supercede and amend and restate in its entirety any personal data
protection or similar provision contained in any prior stock, option or similar
incentive grant made to you by the Company.

- 4 -





--------------------------------------------------------------------------------





SCHEDULE A
VESTING SCHEDULE

The Restricted Stock shall vest according to the following terms and conditions:

The SBRS will vest in equal thirds on the dates that are two business days after
the Company's financial results for each of the fiscal years ending June 30,
2011, June 30, 2012 and June 30, 2013, as applicable, are publicly announced
(each a "Vesting Date"), if the employee is still employed by the Company on the
applicable Vesting Date.

 